DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communication files on December 4, 2020, claims 1, 12, and 18 are amended by applicant's request. Therefore, claims 1-20 are presently pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattiprolu et al (US Pub 23014/0250119) (Eff filing date of app: 5/9/2014) (Hereinafter Bhattiprolu) in view of 
Gross et al (US Pub. 2006/0064411) (Eff filing date of app: 10/4/2004) (Hereinafter Gross) and further in view of Wright et al (US pub. 2007/0156621) (Eff filing date of app: 12/30/2005) (Hereinafter Wright).

Bhattiprolu teaches a method synthesizing facts from multiple sources, the method comprising: 
receiving a user search string associated with a topic (see abstract, “keyword search string”);  
generating a plurality of queries associated with the user search string (see abstract, “to generate a set of search string permutations”) ;  
querying website content, using the plurality of queries associated with the user search string, to generate results (see abstract, “search process is then executed asynchronously for each string permutation.”).  
Bhattiprolu teaches ranking the results based on a first feature (see p. 5-6, “To rank the search results, the search orchestration engine computes a score associated with each search result that indicates a relevance between the search result and the original search string.”, where the first feature is the relevance between original string and the generated). But does not expressly teach…
Gross teaches search engine using user intent, see abstract, in which he teaches ranking the results based on a first feature (see abstract, “ranking search results based on a series of attributes”); 
determining distinct facts from the final results, wherein the distinct facts comprise content from different URLs (see p. 8, “matching the URLs of the second set of resources with the resources recited in the first set of resources”);  and 
returning the distinct facts associated with the topic (see p. 6, “There is therefore a need for a search engine capable of discerning the typical user's intent and selecting and ranking search results most relevant to the user.” and  p. 12, type). 

art at the time the invention was made to have modified Bhattiprolu by the teaching of Gross, because ranking…, would enable the method to provide the most relevant information to the searcher. 
Bhattiprolu does not teach filtering the results based on the first feature to generate intermediate results that are subset of the results;  
ranking the intermediate results based on a second feature, the second feature being more  costly to calculate than the first feature;  and
filtering the ranked intermediate results based on the second feature to generate final results.  
Wright teaches using estimated ad qualities for ad filtering, ranking and promotion, see abstract, in which he teaches filtering the results based on the first feature to generate intermediate results that are subset of the results (see fig. 21, character 2120, using quality parameter to filter the ads from the search query);  
ranking the intermediate results based on a second feature, the second feature being more  costly to calculate than the first feature (see fig. 21, character 2130, rank the ads after the quality parameter filter);  and
filtering the ranked intermediate results based on the second feature to generate final results (see fig. 21, character 2140-2050, select ads based on filtering and ranking).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Bhattiprolu by the teaching of Wright because filtering…, ranking… and filtering…, would enable the method to provide the highest quality of information to users.
Bhattiprolu as modified teaches wherein the first feature comprises a universal resource locator (URL) associated with the results, and wherein the second feature comprises entity matching from the query and the filtered results (see Gross, p. 5, “indexed to generate a list of URLs”). 
 
As to claims 3, 14, and 20, Bhattiprolu as modified teaches wherein the entity matching comprises matching a person entity in a result with the person entity in the user search string (see Gross, p. 4, “thereby allowing a person browsing the search results to connect to, and view, a document of interest directly from the search results.” Where the search can be a person and p. 40). 
 
As to claims 4 and 15, Bhattiprolu as modified teaches the method further comprising determining the user search string comprises a question intent regarding the topic (see Gross p. 7, “ranking search results based on the behavior of past searchers as represented by a series of attributes, each of which provides a measure of the relevancy between a search query and a URL”). 
 
As to claims 5 and 16, Bhattiprolu as modified teaches the method further comprising determining the user search string comprises a fact intent regarding the topic (see Gross, p. 8, “retrieve from the attribute database the one or more metrics associated with the received query and each of the second set of resources by matching the received query to a previous query and 

As to claims 6 and 17, Bhattiprolu as modified teaches the method further comprising performing entity matching on the user search string to determine an entity within the user search string, and wherein generating a plurality of queries associated with the user search string comprises generating a query based on the entity within the user search string (see Bhattiprolu, p. 4, “a corresponding unique entity identifier.  Upon receiving a search string, the search orchestration engine generates multiple string permutations related to the search string.”). 
 
As to claim 7, Bhattiprolu as modified teaches wherein determining the distinct facts comprises: 
determining similar content present in a plurality of results in the final results;  and removing all but one result from the plurality of results in the final results based on the similar content (see Gross, p. 77, “eliminate duplicate URLs or associated attributes where, for example, the log processor 158 integrates history logs from an ISP together with the history logs of the individual clients of the ISP, which might otherwise result in double counting if not accounted for.”). 

 	As to claim 8, Bhattiprolu as modified teaches wherein generating a plurality of queries associated with the user search string comprises: 
determining a first result from the user search string points to a first URL (see Gross, p. 7);  determining a second query that produces a second result that points to the first URL, 
 	As to claim 9, Bhattiprolu as modified teaches the method further comprising: 
determining question and answer pairs related to the topic from the user search string;  querying, using the question and answer pairs, the website content, wherein the generated results 
comprise results from the querying using the question and answer pairs (see Bhattiprolu and gross abstract, where the search string can be the question and answer and both prior art will return a result related to the search string that in the case is the Q&A about a topic). 
 
As to claim 10, Bhattiprolu as modified teaches the method further comprising: 
determining a server that hosts personal opinion information;  and filtering content based on the URL associated with the results wherein the URL is associated with the server (see Gross, p. 8, “The search processor is a computing device such as a server adapted to receive a query from a user via the Internet, for example; identify a second set of resources relevant to the received query; retrieve from the attribute database t”, where server have the attributes (personal information) the will be associated with the URL)
 
As to claim 11, Bhattiprolu as modified teaches the method further comprising: 
querying the website content using the user search string to generate query results (see Gross, fig. 16);  formatting the query results on a search results page (see Gross, fig. 16-17 and p. 12, “ranked search results formatted in accordance with the selected page display type”);  and 

results page (see gross, fig 16 and see p. 12, “The plurality of page display types comprises at least a navigation page type, a cluster page type, a product page type, and a general 
page type used when none of the preceding displays types is applicable”).

Response to Arguments
Applicant's arguments with respect to claim 1, 12, and 18 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment of the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164